Citation Nr: 1011071	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for VA monetary benefits, previously denied on the 
basis that the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant had active service from February 1977 to April 
1980; he was discharged under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) which denied 
the appellant's claim for compensation on the basis that a 
prior final decision had found that his service was under 
dishonorable conditions.

As discussed below, VA does not have any indication of the 
appellant's correct address, and the addresses of record are 
no longer valid.  Should the appellant reestablish contact 
with VA, he would be entitled to VCAA notification, and to 
apply to reopen his claim with the submission of new and 
material evidence.


FINDINGS OF FACT

1.  In a November 1980 administrative decision, the RO 
determined that the appellant was not eligible for VA 
benefits, due to the character of discharge from military 
service; notice was sent to his latest address of record, and 
he did not submit a notice of disagreement within one year.

2.  Evidence submitted since the last final denial does not 
establish a previously unestablished fact necessary to 
substantiate the claim; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1980 RO administrative decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.1, 20.201 
(2009).

2.  New and material evidence has not been received and the 
issue of whether the appellant's character of discharge 
constitutes a bar to VA benefits is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim was denied on the basis that his 
discharge had previously been determined to have been 
dishonorable and therefore a bar to VA benefits.  
Specifically, in an administrative decision dated in November 
1980, the RO determined that the appellant was not eligible 
for VA benefits due to the character of his discharge from 
military service.  His discharge was determined to have been 
dishonorable and therefore a bar to VA benefits.  Notice of 
this decision was sent to his latest address of record in 
November 1980, but was returned to the Board as 
undeliverable.  The evidence also indicates that the 
appellant attempted to file a claim again in 1998, but, 
again, he was no longer at his then latest address of record 
at the time of the October 1998 notice, which, again, was 
returned to VA.  

Because the notice was properly sent to the appellant's 
latest address of record, the legal notice requirements were 
met.  38 C.F.R. § 3.1(q) (Notice means written notice sent to 
a claimant at his latest address of record).  The appellant 
did not submit a notice of disagreement within one year and 
the decision became final. 38 U.S.C.A. § 7105(c) (West 2002).  
The claim can be reopened, however, upon submission of new 
and material evidence as to the character of discharge. 38 
U.S.C.A. § 5108 (West 2002); D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000).  

As a threshold matter, under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)), VA must notify the 
claimant of any information or evidence not of record that is 
necessary to substantiate the claim, as well as what parts of 
that information or evidence VA will seek to provide, and 
what parts VA expects the claimant to provide.  See 38 C.F.R. 
§ 3.159(b) (2009).  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  

In this case, the appellant was not provided with any VCAA 
notice.  Moreover, as noted above, he did not receive actual 
notice of the original decision, dated in November 1980, or 
of the October 1998 decision.  However, when, in February 
2009, the Appellant was sent notification that his appeal had 
arrived at the Board, this notice was returned to the Board, 
with the notation that the appellant had been released; his 
prior address had been in a correctional facility.  There is 
no indication of an alternate address that maybe valid, as 
the last previous address of record was the address found to 
be no longer valid in October 1998.  "The duty to assist is 
not always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 190, 193 
(1991).  In this case, the appellant has not provided VA with 
a valid, current address; hence, VA is not able to provide 
any additional notice or assistance.  See Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996) ("the appellant's virtual 
disappearance from the process essentially caused his claim 
to be disallowed.")  Thus, in the circumstances of this 
case, efforts to assist or notify the appellant in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.)  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the 1980 administrative 
decision included the appellant's DD Form 214, showing that 
the appellant's administrative discharge from service was 
issued for conducted triable by Court-Martial.  Also of 
record were service department records showing that the 
appellant was AWOL (absent without official leave) for the 
periods from May 9-10, 1979; June 7-8, 1979; June 27-28, 
1979; June 29, 1979, to July 23, 1979, and August 22, 1979, 
to October 11, 1979.  Regarding the latter two periods, he 
claimed that the first one was because he was in fear of his 
life, as he had been falsely accused of "snitching on 
someone" about drugs, and stabbing his best friend.  No 
further details were available.  He said that the latest AWOL 
period was because his wife had been evicted from his 
grandparents' home.  As to this latest AWOL period, he had 
been apprehended by civilian authorities, i.e., he did not 
voluntarily return to military control.  In the request for 
discharge from the good of the service, it was noted that the 
Appellant had become disillusioned with the military and 
further retention would not be in the best interest of the 
service.  A note from a commanding officer also stated that 
the appellant could be of no use to the military, and had 
absolutely no potential to be productive soldier.  He was 
psychiatrically cleared for administrative action in February 
1980.  A special court-martial was pending at the time of 
discharge.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of VA benefits unless it is found that the person was 
insane at the time of committing the offense. 38 C.F.R. § 
3.12(b).  In the 1980 decision, the RO determined that the 
appellant's numerous periods of AWOL during service amounted 
to "willful and persistent misconduct" under 38 C.F.R. § 
3.12(d)(4) (providing that a discharge under other than 
honorable conditions due to willful and persistent misconduct 
is a bar to benefits; but a discharge due to minor offenses 
will not be considered willful and persistent misconduct, if 
service was otherwise honest, faithful and meritorious).

Therefore, the unestablished facts necessary to substantiate 
the claim would be that the appellant's numerous periods of 
AWOL did not amount to willful and persistent misconduct, but 
rather constituted "minor offenses;" or that the appellant 
was insane during the periods of AWOL.  The appellant has not 
submitted any evidence addressing these matters.  As there 
has been no new evidence relating to an unestablished fact 
necessary to substantiate the claim, or raising a reasonable 
possibility of substantiating the claim, the claim is not 
reopened.

Should the appellant reestablish contact with VA, he would be 
entitled to VCAA notification, and to reopen his claim with 
the submission of new and material evidence.


ORDER

New and material evidence has not been received to reopen a 
final administrative decision, which determined that the 
appellant's character of discharge was a bar to VA monetary 
benefits.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


